394 U.S. 813
89 S. Ct. 1486
22 L. Ed. 2d 748
Frank A. LOMBARDY et al.v.PETER KIEWIT SONS' CO. et al.
No. 1168.
Supreme Court of the United States
April 28, 1969

Hyman Goldman, for appellants.
Henry F. Walker for appellee Peter Kiewit Sons' Co.
Jack M. Miller and Robert L. Meyer, for appellee State of California.
PER CURIAM.


1
The motions to dismiss are granted and the appeal is dismissed for want of jurisdiction. Treating the papers whereon the appeal was taken as a petition for a writ of certiorari, certiorari is denied.


2
Mr. Justice DOUGLAS is of the opinion that probable jurisdiction should be noted.